IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT
                                   ____________________

                                        No. 99-40527
                                    ____________________



                              UNITED STATES OF AMERICA,
                                                                          Plaintiff-Appellee,

                                             VERSUS

                                 JODIE TIMOTHY PACKER,
                                                                        Defendant-Appellant.

                               ___________________________

                         Appeal from the United States District Court
                              for the Eastern District of Texas
                                       (4:97-CV-138)
                             ____________________________

                                       September 11, 2000

Before WOOD*, DAVIS and BARKSDALE, Circuit Judge.

PER CURIAM:**

       Packer appeals from the district court’s denial of his 28 U.S.C. § 2255 motion, in

which he alleged he was denied effective assistance of counsel because he was never

informed by his attorneys, the district court judge, or the government of the fact that the


       *
        Circuit Judge of the Seventh Circuit, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No. 99-40527                                                                    Page 2

government needed to prove that he had acted with the knowledge that his structuring of

financial transactions was illegal, an essential element of 31 U.S.C. §§ 5324(3) and

5322(a) offenses as stated by the Supreme Court in Ratzlaf v. United States, 510 U.S. 135

(1994). We affirm the district court’s judgment for the following reasons.

       Ineffective assistance of counsel claims, which contain mixed questions of law and

fact, are reviewed de novo. United States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994).

The Court in Ratzlaf held that a defendant may be convicted of violating §§ 5322(a) and

5324(3) only upon a showing that the defendant “willfully” violated anti-structuring laws.

510 U.S. at 136-38. The government must “prove that the defendant acted with

knowledge that his conduct was unlawful” in order to prove a “willful” violation. Id. at

137. A finding of the requisite knowledge may be made “by drawing reasonable

inferences from the evidence of defendant’s conduct . . . .” Id. at 149 n.19.

       Packer points to United States v. Brown, 117 F.3d 471 (11th Cir. 1997), as

analogous to his own case. We disagree. Brown had been persuaded to plead guilty only

after being told that “the prosecution need not prove the defendant was aware of the

illegality of money structuring in order to convict the defendant of that offense.” Id. at

477 (citing United States v. Brown, 954 F.2d 1563, 1568 (11th Cir. 1992)). In his plea

colloquy, Brown stated that he was not aware that he had committed a crime and he did

not believe he had committed a crime. Id. at 473. As counsel for Brown explained,

“[Brown] didn’t think he had done anything wrong . . . .” Id. Brown was clearly

misinformed about one of the essential elements of the charge against him. Id. Unlike
No. 99-40527                                                                 Page 3

Brown, Packer was clearly informed that one of the elements of the structuring charges

was that he “knowingly and willfully structured and assisted in the structuring of

financial transactions,” (emphasis added) and that this element “must be proven to the

satisfaction of a jury beyond a reasonable doubt before you could be found guilty.”

There is no evidence in the record that Packer ever told his attorney that he was not aware

his actions regarding the structuring charges were illegal. At his plea colloquy, Packer

repeatedly stated that he understood the elements, that he had reviewed them with his

attorney, that he “knowingly and willfully” structured the transactions, and that he had no

defense to the charges.

       In proving knowledge of the law for a willful violation, evidence of structuring

itself should be combined with evidence of a defendant’s background to support an

inference of knowledge of the law or evidence of a general consciousness of the illegality

of the transactions. See United States v. Rodriguez, 132 F.3d 208, 213 (5th Cir. 1997);

United States v. Pipkin, 114 F.3d 528, 532-33 (5th Cir. 1997). Although there is sufficient

evidence to support the argument that Packer, with a business degree and graduate course

work in business, as a sophisticated and successful businessman who owned two

businesses, had the background to support an inference of knowledge of the law, there is

no need to pursue this issue because there is ample evidence to show Packer knew of the

illegality of his actions.

       Packer stated that after his co-conspirator (the woman he was living with) was

arrested for capital murder in 1988, she confessed to her participation in the murder. She
No. 99-40527                                                                 Page 4

was indicted in April 1990 but fled the United States prior to a court appearance

scheduled for May 5, 1990. Except for the Southern District of Texas structuring charge

discussed later, Packer’s structuring transactions all occurred in April 1990. Packer went

beyond ordinary lengths to hide his structuring; going to four different banks in four

different areas of the city in one day, systematically breaking down combinations of

checks into cashier’s checks and cash. See Pipkin, 114 F.3d at 533. Packer stated he was

breaking down the transactions to procure currency for his co-conspirator, “so that the

government people would not know that she was actually gathering cash,” and admitted,

“I knew we were purposely avoiding the currency transaction requirements . . . .” The

record also indicates that Packer “admitted and accepted full responsibility for his own

involvement in assisting [his co-conspirator] during her flight.” The evidence in the

record is more than sufficient to substantiate Packer’s “willful” mens rea, see Rodriguez,

132 F.3d at 213, which also shows that Packer had a greater motive in not reporting the

transactions than merely that of avoiding the filing of a currency transaction report. See

Pipkin, 114 F.3d at 532-33.

       The second count of structuring, from the Southern District, was actually a charge

for evading a reporting requirement when Packer, a fugitive at that time, used a false

name to report over $13,000 in cash when he crossed the border from Mexico into the

United States in 1994. Packer knew he was committing a crime by using a false name to

report the currency and acted with the knowledge that his actions were illegal.
No. 99-40527                                                                    Page 5

       To prevail on a claim of ineffective assistance of counsel, Packer must show that

(1) his counsel’s actions fell below an objective standard of reasonableness and (2) the

ineffective assistance of counsel prejudiced him. Strickland v. Washington, 466 U.S.

668, 688, 692 (1984). We review counsel’s conduct with great deference, “strongly

presuming that counsel has exercised reasonable professional judgment.” Lockhart v.

McCotter, 782 F.2d 1275, 1279 (5th Cir. 1986) (citation omitted). In the context of a

guilty plea, prejudice is present if “there is a reasonable probability that, but for counsel’s

errors, [the defendant] would not have pleaded guilty and would have insisted on going to

trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       Based on Packer’s own admissions, there is nothing to indicate that his counsel

provided inadequate assistance prior to or during the plea proceedings or that Packer did

not understand the contents of the plea agreement. See United States v. Henderson, 72

F.3d 463, 465 (5th Cir. 1995). Given the greater number of charges (in three different

districts) which would have been brought had Packer gone to trial and the corresponding

risk of a greater sentence if he had been convicted, it remains unlikely that Packer would

have insisted on going to trial. See United States v. Payne, 99 F.3d 1273, 1282 (5th Cir.

1996). Nor has Packer presented any evidence beyond his own mere speculation that the

government would have agreed to dismiss all three of the structuring charges in order to

secure his guilty plea. See Ransom v. Johnson, 126 F.3d 716, 723 (5th Cir. 1997) (“To

prevail on the prejudice prong of Strickland, there must be more than the mere possibility

of a different outcome.”) (citation omitted). Based on Packer’s admittance that he knew
No. 99-40527                                                                Page 6

what he had done was illegal, there was no affirmative defense to the structuring charges

nor was there any prejudice stemming from the performance of Packer’s counsel.

      AFFIRMED.